J-A20001-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DANNY EDWARD MCELROY                     :
                                          :
                    Appellant             :   No. 9 WDA 2021

       Appeal from the Judgment of Sentence Entered December 1, 2020
                In the Court of Common Pleas of Greene County
             Criminal Division at No(s): CP-30-CR-0000016-2019


BEFORE: PANELLA, P.J., BENDER, P.J.E., and McCAFFERY, J.

MEMORANDUM BY PANELLA, P.J.:                    FILED: MARCH 7, 2022

       Danny Edward McElroy presents challenges to the convictions of two

firearm offenses underlying his judgment of sentence. McElroy’s defense to

the crimes is that he did not know that a gun was concealed in the waistband

of his pants because it had been planted there by a friend. We affirm the

judgment of sentence.


       At noon on January 2, 2019, Frank Smith was walking to a local store in

Carmichaels, PA when he heard gunshots and noticed two females, one

holding a gun, standing near a white SUV. Smith entered the store and called

911.


       Chief Craig Miller of the Carmichaels Police Department was dispatched

to the area. When he arrived at the scene, police from Cumberland Township

were speaking with two residents of an apartment building, and three of the
J-A20001-21


four occupants of the white SUV. At the time, McElroy was sleeping in the rear

passenger seat of the SUV. None of the people present mentioned that

gunshots were fired. Police arrested the driver of the SUV on an outstanding

warrant.


      That same day at approximately 6:00 p.m., Chief Miller was dispatched

to the same residence, at which point he noticed bullet holes in the door. After

speaking to the two residents of the apartment about the bullet holes and the

earlier incident, the chief placed an alert for the white SUV.


      Cumberland Township Police Officer George Devault spotted the SUV

parked in an alley. Jessica Moore Miller, who appeared to be intoxicated, was

outside of the vehicle and got into the driver’s seat and McElroy was in the

front passenger seat. Officer Devault stopped the vehicle when Moore Miller

attempted to drive it, and he placed her under arrest.


      When Sergeant Eric Orr of the Cumberland Township Police arrived, he

and Officer Devault approached McElroy and noticed a holster on the floor of

the SUV near his feet. McElroy appear to be lethargic and, as they attempted

to get him out of the vehicle, the police observed McElroy reaching for a bulge

in his waistband three or four times. At each instance, Officer Devault

instructed McElroy to stop and pushed his hand away. When he observed the

bulge was the butt of a firearm, Officer Devault removed the weapon from

McElroy’s waistband.



                                      -2-
J-A20001-21


      The item was a 9-millimeter handgun, with one round of ammunition in

the chamber. McElroy was taken into custody by Chief Miller. When Chief Miller

read McElroy his Miranda rights, McElroy stated that he ”was fucked.” Forensic

analysis did not reveal any of McElroy’s DNA or fingerprints on the weapon.


      McElroy was charged with person not to possess a firearm and carrying

a firearm without a license. Prior to trial, the parties stipulated that the firearm

was registered to Moore Miller, neither Moore Miller nor McElroy had a permit

to carry a firearm, and McElroy was prohibited from carrying a firearm due to

a prior conviction. On March 9, 2020, a jury convicted McElroy of both charges.


      McElroy was initially sentenced on June 4, 2020. He filed timely post-

sentence motions. On October 5, 2020, the trial court denied McElroy’s

request for a new trial and granted his request for resentencing. On December

1, 2020, the trial court sentenced McElroy to serve terms of incarceration of

four to eight years for the conviction of person not to possess and a concurrent

three to six years for possession without a license. Again, McElroy filed timely

post-sentence motions, which the trial court denied. This appeal followed.


      McElroy presents four issues for our consideration. He assails the trial

court’s charge to the jury and the denial of his request to continue the trial.

He also challenges the sufficiency and the weight of the evidence to support

his convictions.




                                       -3-
J-A20001-21


      McElroy first argues that the trial court erred in providing jury

instructions. In essence, he contends the trial judge erred by disjointedly

instructing the jury on the elements of the crimes at the beginning of the trial

and immediately before closing arguments but did not adequately instruct

immediately before the jury retired to deliberation. McElroy further asserts

that the trial court’s instruction improperly indicated that the parties had

stipulated to the element of possession and failed to address the mens rea.


      “[W]hen evaluating the propriety of jury instructions, this Court will

look to the instructions as a whole, and not simply isolated portions, to

determine   if   the   instructions   were   improper.”   Commonwealth       v.

Charleston, 94 A.3d 1012, 1021 (Pa. Super. 2014) (citation omitted). “The

trial court is free to use its own expressions as long as the concepts at issue

are clearly and accurately presented to the jury.” Commonwealth v.

Ballard, 80 A.3d 380, 407 (Pa. 2013) (citation omitted). The instructions

must adequately, accurately, and clearly present the law to the jury and must

be sufficient to guide the jury in its deliberations. See Commonwealth v.

Jones, 672 A.2d 1353, 1358 (Pa. Super. 1996).

      In addition, before we reach the merits of McElroy’s claim, we must

determine whether the issue has been preserved for appellate review. A

party’s obligations to object to jury instructions are set forth in Pennsylvania

Rule of Criminal Procedure 647, which provides, in relevant part, as follows:




                                      -4-
J-A20001-21


      Rule 647. Request for Instructions, Charge to the Jury, and
      Preliminary Instructions

      (B) No portions of the charge nor omissions therefrom may be
      assigned as error, unless specific objections are made thereto
      before the jury retires to deliberate.

Pa.R.Crim.P. 647(B). See also Pa.R.A.P. 302(b) (“A general exception to the

charge to the jury will not preserve an issue for appeal. Specific exception

shall be taken to the language or omission complained of”).

      Interpreting this rule, our Supreme Court has held that the plain

language of Rule 647(B) requires a specific objection to assign error to a

controverted aspect of or omission from a jury charge. See Commonwealth

v. Pressley, 887 A.2d 220, 223 (Pa. 2005). The Court has held further that

in the event counsel fails to posit the appropriate objection prior to the jury’s

retirement for deliberation, the underlying point is not preserved for appellate

review and will be deemed waived on appeal. See id. See also

Commonwealth v. Sherwood, 982 A.2d 483, 505 (Pa. 2009) (citing

Pa.R.Crim.P. 647(B)); Commonwealth v. Montalvo, 956 A.2d at 935-936

(Pa. 2008) (holding that the law is clear that in order to preserve a claim

predicated on an allegedly erroneous jury instruction, a litigant must raise an

objection before the jury retires to deliberate).

      Our review of the record reflects that the trial court instructed the jury

on the elements of the crimes at the outset of the trial, immediately before

the attorneys presented their opening remarks. See N.T., 3/9/20, at 3-7.

Defense counsel did not offer objections at that time.

                                      -5-
J-A20001-21


      After the defense rested and before the attorneys presented their

closing arguments, the trial court presented jury instructions, which again set

forth the elements of the crimes charged. See id. at 112-118. During these

instructions, defense counsel inquired about the timing of the instructions

coming before closing arguments, and the trial court stated its reasoning for

the order of events. See id. at 114-115. After accepting the trial court’s

explanation, defense counsel noted her objection to the trial judge saying

“that [McElroy] was in possession” and indicated “that’s a finding for the jury

based on mens rea.” Id. at 115. The trial court agreed with defense counsel

and continued with the jury instructions, specifically focusing on the necessary

mens rea. See id. at 115-118. Defense counsel did not object to the language

utilized by the trial court.


      After both parties offered closing arguments, the trial court again

instructed the jury, with a focus upon the burden of proof and credibility

determinations. See N.T., 3/9/20, at 123-136. When defense counsel raised

a concern regarding the need to instruct on the elements of the crimes and

mens rea again, the trial court capitulated. See id. at 131-132. However,

when the trial court began to instruct on the elements of the offenses and the

necessary mens rea, defense counsel interrupted with an unrelated requested

clarification pertaining to a stipulation on ammunition. See id. at 134.

Thereafter, the trial court gave the following instruction immediately before

the jury retired to deliberate, “[O]nce again, I read the elements [of the


                                     -6-
J-A20001-21


crimes] to you two different times, I read the stipulations to you, and again,

the important thing to remember is the law that I had read to you on

culpability, intent, and what we refer to as mens rea.” Id. at 135. Defense

counsel did not make any further objections prior to the jury retiring to

deliberate.


      At the conclusion of the instructions to the jury, McElroy had an

opportunity to make a timely objection to the instruction as given and did not

do so. Moreover, the record reflects that McElroy never presented a specific

objection to the language used in the mens rea instructions. Accordingly,

because Appellant failed to object to the trial court’s jury instructions before

the jury retired to deliberate, his claim challenging the instructions pertaining

to the elements and mens rea of the crimes is waived. Regarding McElroy’s

argument that the trial court erred in presenting the instructions in a disjointed

manner, we discern that the instructions were proper and sufficient to guide

the jury in its deliberations. Accordingly, there is no merit to McElroy’s

argument.

      Next, McElroy argues that the trial court erred in denying his pretrial

request for a continuance. McElroy claims that he was entitled to a

continuance based on undisclosed evidence of the investigation of the

shooting incident involving the same gun that is the subject of McElroy’s case,

and Moore Miller, who was in the vehicle with McElroy at the time he

encountered the police.


                                      -7-
J-A20001-21


      “The decision of whether to grant or deny a request for a continuance is

within the sound discretion of the trial judge.” Commonwealth v. Pries, 861

A.2d 951, 953 (Pa. Super. 2004) (citation omitted). An abuse of discretion is

“not merely an error of judgment, but if in reaching a conclusion the law is

overridden   or   misapplied,   or   the   judgment   exercised   is   manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill-will, as shown

by the evidence or the record, discretion is abused.” Id. (citation omitted).

“The refusal to grant a continuance constitutes reversible error only if

‘prejudice or a palpable and manifest abuse of discretion is demonstrated.’”

Id. (quoting Commonwealth v. Griffin, 804 A.2d 1, 12 (Pa. Super. 2002)).

      The record indicates that prior to the commencement of trial, defense

counsel requested a continuance. See N.T., 3/9/20, at 7. Specifically, she

noted that there was an ongoing investigation of the shooting incident from

earlier in the day that McElroy was arrested. See id. Counsel indicated that

the information obtained in the investigation would be exculpatory to McElroy

because it would identify Moore Miller as the shooter and offer a motive for

her to plant the gun on McElroy. See id. at 7-8. The Commonwealth agreed

that the investigation was still ongoing but indicated that all evidence received

by the Commonwealth had been provided to McElroy. See id. at 8. The trial

court observed in its opinion that results from the investigation were not

necessary for McElroy to present his theory that the gun had been planted on

his person, which was the defense presented at trial. See Trial Court Opinion,


                                      -8-
J-A20001-21


10/5/20, at 9-10. As the Commonwealth stated in its appellate brief, Chief

Miller testified that neither McElroy’s DNA nor his fingerprints were found on

the firearm. See Commonwealth’s Brief at 11 (citing N.T., 3/9/20, at 38-40).

Thus, any further test results would not add to the exculpatory evidence

presented by Chief Miller, which supported the defense theory offered at trial.


      Accordingly, we are left to conclude that McElroy has failed to establish

an abuse of discretion by the trial court in declining to grant his motion for

continuance. McElroy has failed to demonstrate that, in reaching a conclusion,

the trial court has overridden or misapplied the law. Further, he has not

established that the judgment exercised by the trial court was manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill-will. Therefore,

McElroy has not shown that the trial court’s decision refusing to continue his

trial constituted an abuse of discretion, and this claim lacks merit.

      McElroy next argues that the Commonwealth did not present sufficient

evidence to support his firearm violation convictions. Specifically, he claims

that the Commonwealth did not prove the necessary mens rea to support the

convictions.


      Our standard of review for a challenge to the sufficiency of the evidence

is to determine whether, when viewed in a light most favorable to the verdict

winner, the evidence at trial and all reasonable inferences therefrom are

sufficient for the trier of fact to find that each element of the crimes charged

is established beyond a reasonable doubt. See Commonwealth v. Dale, 836

                                       -9-
J-A20001-21


A.2d 150, 152 (Pa. Super. 2003). “The Commonwealth may sustain its burden

of proving every element of the crime beyond a reasonable doubt by means

of wholly circumstantial evidence.” Commonwealth v. Bruce, 916 A.2d 657,

661 (Pa. Super. 2007) (citation omitted).

      “[T]he facts and circumstances established by the Commonwealth need

not preclude every possibility of innocence.” Id. (citation omitted). Any doubt

raised as to the accused’s guilt is to be resolved by the fact-finder. See id.

“As an appellate court, we do not assess credibility nor do we assign weight

to any of the testimony of record.” Commonwealth v. Kinney, 863 A.2d

581, 584 (Pa. Super. 2004) (citation omitted). Therefore, we will not disturb

the verdict “unless the evidence is so weak and inconclusive that as a matter

of law no probability of fact may be drawn from the combined circumstances.”

Bruce, 916 A.2d at 661 (citation omitted).

      To be convicted on a charge of persons not to possess firearms, the

Commonwealth must prove two elements: a previous conviction for an

enumerated offense and possession or use of a firearm. See 18 Pa.C.S.A. §

6501(a)(1). “For a person to “possess” a firearm, he or she must have the

intent to control and the power to control the firearm.” Pa.SSJI (Crim)

15.6105. McElroy is not challenging whether he had a previous conviction

preventing him from possessing a firearm. Rather, he is challenging whether

he had the intent to control and the power to control the firearm.




                                    - 10 -
J-A20001-21


      The elements of carrying a firearm without a license are met by “any

person who carries a firearm concealed on or about his person ... without a

valid and lawfully issued license under this chapter[.]” 18 Pa.C.S.A §

6106(a)(1). Section 6106 does not contain a specific mens rea requirement.

Further, there is no indication the legislature intended to impose strict liability

for the crime. Therefore, “the Commonwealth must establish that a defendant

acted ‘intentionally, knowingly or recklessly’ with respect to each element” of

Section 6106(a). Commonwealth v. Scott, 176 A.3d 283, 291 (Pa. Super.

2017). McElroy is not challenging whether he had license to carry the firearm,

he is only challenging whether he intentionally, knowingly, or recklessly

carried the firearm in question under the statute.


      Our review of the record establishes that Officer Devault, the police

officer who recovered the firearm from the defendant’s person, testified at

McElroy’s trial and explained that when he was assisting in removing McElroy

from the SUV, he observed McElroy reaching for a bulge in his waistband

“many times.” See N.T., 3/9/20, at 56-58. In addition, Officer Orr testified

regarding his presence at the scene. The officer stated that he observed a

conceal carry purse and a holster at McElroy’s feet while he was in the vehicle.

See id. at 73-75. Officer Orr further explained the circumstances surrounding

the removal of McElroy from the vehicle and noted that the defendant had

reached for a bulge in his waistband multiple times and Officer Devault

repeatedly knocked McElroy’s hand away from the waistband. See id. at 75-


                                      - 11 -
J-A20001-21


76. Officer Orr further testified that Officer Devault kept yelling at McElroy to

“stop reaching.” See id. at 76. Chief Miller also testified that during the

incident he “heard some yelling from the officers [for McElroy] to stop

reaching.” See id. at 28-29. Further, Chief Miller explained that when McElroy

was read his Miranda warnings, he stated that he “was fucked.” See id. at 30.


      The totality of this evidence and all reasonable inferences derived

therefrom, viewed in the light most favorable to the Commonwealth, although

circumstantial, is sufficient to permit the jury to infer that McElroy had the

intent and power to control the firearm. The evidence further is sufficient to

establish McElroy knowingly carried the firearm concealed at his waist when

he was removed from the SUV. Therefore, Appellant’s claim that the

Commonwealth failed to present sufficient evidence to prove the required

mens rea for each of the firearm crimes lacks merit.


      McElroy last argues that the verdict was against the weight of the

evidence. He alleges that the evidence presented supports his version of the

events, i.e., that the gun was planted on him while he was unconscious. We

disagree.


      The weight of the evidence is exclusively for the finder of fact who is

free to believe all, part, or none of the evidence and to determine the

credibility of witnesses. See Commonwealth v. Small, 741 A.2d 666, 672

(Pa. 1999) (citation omitted). When considering a motion that a verdict was



                                     - 12 -
J-A20001-21


against the weight of the evidence, a “trial court should award a new trial on

this ground only when the verdict is so contrary to the evidence as to shock

one’s sense of justice.” Commonwealth v. Chamberlain, 30 A.3d 381, 396

(Pa. 2011) (citation omitted).

      This Court’s standard of review of a trial court’s decision regarding a

weight of the evidence claim is limited to determining whether the trial court

palpably abused its discretion in concluding that the verdict was or was not

against the weight of the evidence. See Commonwealth v. Champney, 832

A.2d 403, 408 (Pa. 2003). “Because the trial judge has had the opportunity

to hear and see the evidence presented, an appellate court will give the

gravest consideration to the findings and reasons advanced by the trial judge

when reviewing a trial court’s determination that the verdict is against the

weight of the evidence.” Commonwealth v. Talbert, 129 A.3d 536, 546 (Pa.

Super. 2015) (citation omitted). “One of the least assailable reasons for

granting or denying a new trial is the lower court’s conviction that the verdict

was or was not against the weight of the evidence and that a new trial should

be granted in the interest of justice.” Commonwealth v. Clay, 64 A.3d 1049,

1055 (Pa. 2013) (citations omitted)

      The jury, sitting as the finder of fact, chose to believe the evidence

presented by the Commonwealth, as well as the logical inferences derived

therefrom, as was its right. In addressing McElroy’s challenge to the weight of




                                      - 13 -
J-A20001-21


the evidence, the trial court made the following observation regarding the

facts established by the evidence:


      There was no evidence presented that the Commonwealth's
      witnesses lied or otherwise misled the jury. The testimony of the
      police officers that [McElroy] repeatedly appeared to reach toward
      his waistband where a weapon was found, and [McElroy’s]
      statement to Chief Craig Miller after being read his “Miranda
      warning” that he "was fucked,” if believed by the jury, would
      remove the likelihood that their verdict was “pure conjecture” nor
      that the verdict would “shock one’s sense of justice.”


Trial Court Opinion, 8/5/20, at 6-7. We can find no abuse of discretion in this

conclusion.


      The jury weighed the evidence and concluded McElroy was the

perpetrator of the firearms crimes in question as he possessed the gun with

the requisite mens rea for each crime. This determination is not so contrary

to the evidence so as to shock one’s sense of justice. We decline McElroy’s

invitation to assume the role of fact finder and to reweigh the evidence.

Accordingly, we conclude that the trial court did not abuse its discretion in

determining McElroy’s weight of the evidence claim lacks merit.


      Judgment of sentence affirmed.




                                     - 14 -
J-A20001-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/07/2022




                          - 15 -